Action on bond executed 22 July, 1922, by Porter  Boyd, Inc., as principal, and Massachusetts Bonding  Insurance Company, as surety, payable to the North Carolina State Highway Commission, said bond having been required by said Highway Commission of Porter  Boyd, Inc., as contractors for the construction of a highway located in Person County, North Carolina. Summons was issued in this action on 17 February, 1925. In their complaint, plaintiffs allege two causes of action, upon each of which they demand judgment on the bond against the defendant, Porter  Boyd, Inc., as principal, and Massachusetts Bonding  Insurance Company, as surety. On 6 March, 1925, defendant, Massachusetts Bonding  Insurance Company, moved before the clerk for an order removing the action from Mecklenburg to Person County for trial.
"For that it appears upon the face of the complaint that the contract out of which this suit arises was for work done and performed in the county of Person, State of North Carolina, and that under the terms and provisions of C. S., 2445, and amendments thereto, a surety must be sued on the bond given thereunder in the county where the work is done."
On 10 March, 1925, the said clerk denied said motion. Defendant having appealed therefrom to the judge presiding at the March Term, 1925, of said court, the said order was affirmed. From the order of the judge, defendant appealed to the Supreme Court.
Defendant, Massachusetts Bonding  Insurance Company, contends that Person County is the proper venue for the trial of this action, under C. S., 2445 and amendments thereto. The highway *Page 682 
constructed by Porter  Boyd, Inc., under contract with the North Carolina State Highway Commission is located in said county. The bond sued on was given to secure the performance by the principal of the contract to construct this highway. The contention, however, cannot be sustained. C. S., 2445, does not apply to an action on a bond given by a contractor to the State Highway Commission.
By virtue of chapter 260, Public Laws 1925, amending chapter 2, Public Laws 1921, an action on a bond given to the State Highway Commission by a contractor, since 10 September, 1925, must be brought in the county in which the highway is located, and only one action can be brought on such bond. This act was ratified 10 March, 1925, and has been in force and effect since 10 September, 1925, the date on which it became effective. Prior to said date, the venue for the trial of an action on a bond, given to the State Highway Commission by a contractor, was determined by C. S., ch. 12, Art. 7.
The order is
Affirmed.